SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of March 7, 2007, is
by and among Equicap, Inc., a Nevada corporation (the “Parent”), Usunco
Automotive Limited, a British Virgin Islands company (the “Company”), and the
Stockholders of the Company signatory hereto (the “Stockholders”). Each of the
parties to this Agreement is individually referred to herein as a “Party” and
collectively, as the “Parties.”
 
BACKGROUND


The Company has 46,491 shares of capital stock (the “Company Stock”)
outstanding, all of which are held by the Stockholders. Each of the Stockholders
is the record and beneficial owner of the number of shares of Company Stock set
forth opposite such Stockholder’s name on Exhibit A. Each of the Stockholders
has agreed to transfer all of his, her or its (hereinafter “its”) shares of
Company Stock in exchange for a number of newly issued shares of Common Stock,
$0.001 par value, of the Parent (the “Parent Stock”) that will, in the
aggregate, constitute approximately 95% of the issued and outstanding capital
stock of the Parent on a fully-diluted basis as of and immediately after the
Closing, and before giving effect to the Financing (as defined in Section 7.12
hereof). The number of shares of Parent Stock to be received by each Stockholder
shall be as listed opposite such Stockholder’s name on Exhibit A to this
Agreement. The aggregate number of shares of Parent Stock that will be reflected
on Exhibit A is referred to herein as the “Shares”.
 
The exchange of Company Stock for Parent Stock is intended to constitute a
reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986 (the “Code”), as amended or such other tax free
reorganization exemptions that may be available under the Code.
 
The Board of Directors of the Parent and the Company have determined that it is
desirable to effect this plan of reorganization and share exchange.
 
AGREEMENT


NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
Exchange of Shares
 
SECTION 1.01. Exchange by Stockholders. At the Closing (as defined in Section
1.02), each of the Stockholders shall sell, transfer, convey, assign and deliver
to the Parent its Company Stock free and clear of all Liens (as defined below)
in exchange for the Parent Stock to be listed on Exhibit A opposite such
Stockholder’s name.
 
1

--------------------------------------------------------------------------------


 
SECTION 1.02. Closing. The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place at the offices of
Graubard Miller in New York commencing at 9:00 a.m. local time on the second
business day following the satisfaction or waiver of all conditions to the
obligations of the parties to consummate the Transactions contemplated hereby
(other than conditions with respect to actions the respective parties will take
at the Closing itself), or such other date and time as the parties may mutually
determine (the “Closing Date“).
 
ARTICLE II
 
Representations and Warranties of Stockholders
 
Each of the Stockholders hereby severally (and not jointly) represents and
warrants to the Parent with respect to itself, as follows:
 
SECTION 2.01. Good Title. The Stockholder is the record and beneficial owner,
and has good title to its Company Stock, with the right and authority to sell
and deliver such Company Stock. Upon delivery of any certificate or certificates
duly assigned, representing the same as herein contemplated and/or upon
registering of the Parent as the new owner of such Company Stock in the share
register of the Company, the Parent will receive good title to such Company
Stock, free and clear of all liens, security interests, pledges, equities and
claims of any kind, voting trusts, stockholder agreements and other encumbrances
(collectively, “Liens”).
 
SECTION 2.02. Organization. Each Stockholder that is an entity is duly organized
and validly existing in its jurisdiction of organization.
 
SECTION 2.03. Power and Authority. Each Stockholder that is an entity has the
legal power and authority to execute and deliver this Agreement and to perform
its obligations hereunder. All acts required to be taken by the Stockholder to
enter into this Agreement and to carry out the Transactions have been properly
taken. This Agreement constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against such Stockholder in accordance with the terms
hereof.
 
SECTION 2.04. No Conflicts. The execution and delivery of this Agreement by the
Stockholder and the performance by the Stockholder of its obligations hereunder
in accordance with the terms hereof: (i) will not require the consent of any
third party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Stockholder and (iii) will not violate or
breach any contractual obligation to which such Stockholder is a party.
 
SECTION 2.05. No Finder’s Fee. The Stockholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions.
 
2

--------------------------------------------------------------------------------


 
SECTION 2.06. Purchase Entirely for Own Account. The Parent Stock proposed to be
acquired by the Stockholder hereunder will be acquired for investment for its
own account, and not with a view to the resale or distribution of any part
thereof, and the Stockholder has no present intention of selling or otherwise
distributing the Parent Stock, except in compliance with applicable securities
laws.
 
SECTION 2.07. Available Information. The Stockholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Parent.
 
SECTION 2.08. Non-Registration. The Stockholder understands that the Parent
Stock has not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Stockholder’s representations as expressed herein.
 
SECTION 2.09. Restricted Securities. The Stockholder understands that the Parent
Stock is characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Stockholder
pursuant hereto, the Parent Stock would be acquired in a transaction not
involving a public offering. The Stockholder further acknowledges that if the
Parent Stock is issued to the Stockholder in accordance with the provisions of
this Agreement, such Parent Stock may not be resold without registration under
the Securities Act or the existence of an exemption therefrom. The Stockholder
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
SECTION 2.10. Legends. It is understood that the Parent Stock will bear the
following legend or one that is substantially similar to the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY TO THE COMPANY)
CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION. THESE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES TO THE
EXTENT PERMITTED BY APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
(a) Any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
3

--------------------------------------------------------------------------------


 
SECTION 2.11. Accredited Investor. The Stockholder is an “accredited investor”
within the meaning of Rule 501 under the Securities Act and was not organized
for the specific purpose of acquiring the Parent Stock.
 
ARTICLE III
 
Representations and Warranties of the Company
 
The Company represents and warrants to the Parent that, except as set forth in
the Company Disclosure Letter (as defined below, and regardless of whether or
not the Company Disclosure Letter is referenced below with respect to any
particular representation or warranty), which will be delivered by the Company
to the Parent in accordance with Section 7.09 hereof (the “Company Disclosure
Letter”):
 
SECTION 3.01. Organization, Standing and Power. Each of the Company and its
subsidiaries (the “Company Subsidiaries”) is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has the corporate power and authority and other than the requirement to
fully fund the capital of a Subsidiary, Zhejiang Zhongchai Machinery Co., Ltd.
(“Zhongchai Machinery”) and complete the corporate registration of Zhongchai
Machinery possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold its properties and assets and to conduct its businesses as presently
conducted, other than such franchises, licenses, permits, authorizations and
approvals the lack of which, individually or in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect on the
Company, a material adverse effect on the ability of the Company to perform its
obligations under this Agreement or on the ability of the Company to consummate
the Transactions (a “Company Material Adverse Effect”). The Company and each
Company Subsidiary, other than Zhongchai Machinery is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary except where the
failure to so qualify would not reasonably be expected to have a Company
Material Adverse Effect. The Company has delivered to the Parent true and
complete copies of the memorandum and articles of association of the Company and
such other constituent instruments of the Company as may exist, each as amended
to the date of this Agreement (as so amended, the “Company Constituent
Instruments”), and the comparable charter, organizational documents and other
constituent instruments of each Company Subsidiary, in each case as amended
through the date of this Agreement.
 
SECTION 3.02. Company Subsidiaries; Equity Interests.
 
(a) The Company Disclosure Letter lists each Company Subsidiary and its
jurisdiction of organization. Except as specified in the Company Disclosure
Letter, all the outstanding shares of capital stock or equity investments of
each Company Subsidiary have been validly issued and are fully paid and
nonassessable and are as of the date of this Agreement owned by the Company, by
another Company Subsidiary or by the Company and another Company Subsidiary,
free and clear of all Liens.
 
4

--------------------------------------------------------------------------------


 
(b) Except for its interests in the Company Subsidiaries, the Company does not
as of the date of this Agreement own, directly or indirectly, any capital stock,
membership interest, partnership interest, joint venture interest or other
equity interest in any person.
 
SECTION 3.03. Capital Structure. The authorized capital stock of the Company
consists of 50,000 ordinary shares, $1.00 par value, of which 46,491 shares are
issued and outstanding. Except as set forth above, no shares of capital stock or
other voting securities of the Company are issued, reserved for issuance or
outstanding. Except as specified in the Company Disclosure Letter, the Company
is the sole record and beneficial owner of all of the issued and outstanding
capital stock of each Company Subsidiary. All outstanding shares of the capital
stock of the Company and each Company Subsidiary are duly authorized, validly
issued, fully paid and nonassessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the applicable
corporate laws of the British Virgin Islands, the Company Constituent
Instruments or any Contract (as defined in Section 3.05) to which the Company is
a party or otherwise bound. Except as set forth in this section 3.03 and in the
Company Disclosure Letter, there are not any bonds, debentures, notes or other
indebtedness of Company or any Company Subsidiary having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which holders of Company Stock or the common stock of any Company
Subsidiary may vote (“Voting Company Debt”). Except as set forth above, as of
the date of this Agreement, there are not any options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Company or any Company
Subsidiary is a party or by which any of them is bound (i) obligating the
Company or any Company Subsidiary to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company or any
Company Subsidiary or any Voting Company Debt, (ii) obligating the Company or
any Company Subsidiary to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (iii) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Company or of any Company Subsidiary. Except as set
forth in the Company Disclosure Letter, as of the date of this Agreement, there
are not any outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of capital stock of Parent.
 
SECTION 3.04. Authority; Execution and Delivery; Enforceability. The Company has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms.
 
5

--------------------------------------------------------------------------------


 
SECTION 3.05. No Conflicts; Consents.
 
(a) Except as set forth in the Company Disclosure Letter, the execution and
delivery by the Company of this Agreement does not, and the consummation of the
Transactions and compliance with the terms hereof and thereof will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of the Company
or any Company Subsidiary under, any provision of (i) the Company Constituent
Instruments or the comparable charter or organizational documents of any Company
Subsidiary, (ii) any material contract, lease, license, indenture, note, bond,
agreement, permit, concession, franchise or other instrument (a “Contract”) to
which the Company or any Company Subsidiary is a party or by which any of their
respective properties or assets is bound or (iii) subject to the filings and
other matters referred to in Section 3.05(b), any material judgment, order or
decree (“Judgment”) or material Law applicable to the Company or any Company
Subsidiary or their respective properties or assets, other than, in the case of
clauses (ii) and (iii) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.
 
(b) Except as set forth in the Company Disclosure Letter and except for required
filings with the Securities and Exchange Commission (the “SEC”) and applicable
“Blue Sky” or state securities commissions, no material consent, approval,
license, permit, order or authorization (“Consent”) of, or registration,
declaration or filing with, or permit from, any Governmental Entity is required
to be obtained or made by or with respect to the Company or any Company
Subsidiary in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions.
 
SECTION 3.06. Taxes.
 
(a) Each of the Company and each Company Subsidiary has timely filed, or has
caused to be timely filed on its behalf, all Tax Returns required to be filed by
it, and all such Tax Returns are true, complete and accurate, except to the
extent any failure to file or any inaccuracies in any filed Tax Returns,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. All Taxes shown to be due on
such Tax Returns, or otherwise owed, have been timely paid, except to the extent
that any failure to pay, individually or in the aggregate, has not had and would
not reasonably be expected to have a Company Material Adverse Effect. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.
 
(b) The Company Financial Statements (as defined in Section 3.15) reflect an
adequate reserve for all Taxes payable by the Company and the Company
Subsidiaries (in addition to any reserve for deferred Taxes to reflect timing
differences between book and Tax items) for all Taxable periods and portions
thereof through the date of such financial statements. No deficiency with
respect to any Taxes has been proposed, asserted or assessed against the Company
or any Company Subsidiary, and no requests for waivers of the time to assess any
such Taxes are pending, except to the extent any such deficiency or request for
waiver, individually or in the aggregate, has not had and would not reasonably
be expected to have a Company Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
(c) For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
SECTION 3.07. Benefit Plans.
 
(a) Except as set forth in the Company Disclosure Letter, the Company does not
have or maintain any collective bargaining agreement or any bonus, pension,
profit sharing, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of the Company or any Company
Subsidiary (collectively, “Company Benefit Plans”). Except as set forth in the
Company Disclosure Letter, as of the date of this Agreement there are not any
severance or termination agreements or arrangements between the Company or any
Company Subsidiary and any current or former employee, officer or director of
the Company or any Company Subsidiary, nor does the Company or any Company
Subsidiary have any general severance plan or policy.
 
(b) Since June 30, 2006, there has not been any adoption or amendment in any
material respect by the Company or any Company Subsidiary of any Company Benefit
Plan.
 
SECTION 3.08. Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility (“Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Agreement or the Shares or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Company Material
Adverse Effect. Neither the Company nor any subsidiary, nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.
 
7

--------------------------------------------------------------------------------


 
SECTION 3.09. Compliance with Applicable Laws. The Company and the Company
Subsidiaries are in compliance with all applicable Laws, including those
relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect.
Except as set forth in the Company Disclosure Letter, the Company has not
received any written communication during the past two years from a Governmental
Entity that alleges that the Company is not in compliance in any material
respect with any applicable Law. This Section 3.09 does not relate to matters
with respect to Taxes, which are the subject of Section 3.06.
 
SECTION 3.10. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.
 
SECTION 3.11. Contracts. Except as disclosed in the Company Disclosure Letter,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Company and its subsidiaries taken as a whole. Neither the Company nor any
Company Subsidiary is in violation of or in default under (nor does there exist
any condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which it is a party or by
which it or any of its properties or assets is bound, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Company Material Adverse Effect.
 
SECTION 3.12. Title to Properties. Except as set forth in the Disclosure Letter,
the Company and the Company Subsidiaries do not own any real property. Each of
the Company and the Company Subsidiaries has sufficient title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Company or any of the Company Subsidiaries has leasehold interests,
are free and clear of all Liens other than those set forth in the Company
Disclosure Letter and except for Liens that, in the aggregate, do not and will
not materially interfere with the ability of the Company and the Company
Subsidiaries to conduct business as currently conducted.
 
SECTION 3.13. Intellectual Property. The Company and the Company Subsidiaries
own, or are validly licensed or otherwise have the right to use, all patents,
patent rights, trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights, copyrights and other proprietary
intellectual property rights and computer programs (collectively, “Intellectual
Property Rights”) which are material to the conduct of the business of the
Company and the Company Subsidiaries taken as a whole. The Company Disclosure
Letter sets forth a description of all Intellectual Property Rights which are
material to the conduct of the business of the Company and the Company
Subsidiaries taken as a whole. There are no claims pending or, to the knowledge
of the Company, threatened that the Company or any of the Company Subsidiaries
is infringing or otherwise adversely affecting the rights of any person with
regard to any Intellectual Property Right. To the knowledge of the Company, no
person is infringing the rights of the Company or any of the Company
Subsidiaries with respect to any Intellectual Property Right.
 
8

--------------------------------------------------------------------------------


 
SECTION 3.14. Labor Matters. There are no collective bargaining or other labor
union agreements to which the Company or any of the Company Subsidiaries is a
party or by which any of them is bound. No material labor dispute exists or, to
the knowledge of the Company, is imminent with respect to any of the employees
of the Company.
 
SECTION 3.15. Financial Statements. Prior to the Closing the Company will
deliver to the Parent its audited consolidated financial statements for the
fiscal years ended June 30, 2005 and 2006 and unaudited consolidated financial
statements for the quarter ended December 31, 2006 (collectively, the “Company
Financial Statements”). Upon delivery, the Company Financial Statements will
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods indicated and in respect of
interim periods subject to year end adjustments. The Company Financial
Statements will fairly present in all material respects the financial condition
and operating results of the Company, as of the dates, and for the periods,
indicated therein. The Company will not have any material liabilities or
obligations, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to December 31, 2006, and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in the Company Financial Statements, which, in both cases,
individually and in the aggregate would not be reasonably expected to result in
a Company Material Adverse Effect.
 
SECTION 3.16. Insurance. The Company and its subsidiaries are not insured. The
Company has no reason to believe that it will not be able to obtain insurance
coverage as and when such coverage as may be necessary to continue its business
on terms consistent with market for the Company’s and such subsidiaries’
respective lines of business.
 
SECTION 3.17. Transactions With Affiliates and Employees. Except as set forth in
the Company Disclosure Letter and Company Financial Statements, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
SECTION 3.18. Internal Accounting Controls. The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company,
including its subsidiaries, is made known to the officers by others within those
entities. The Company's officers have evaluated the effectiveness of the
Company's controls and procedures. Since December 31, 2006, there have been no
significant changes in the Company’s internal controls or, to the Company's
knowledge, in other factors that could significantly affect the Company's
internal controls.
 
9

--------------------------------------------------------------------------------


 
SECTION 3.19. Solvency. Based on the financial condition of the Company as of
the closing date (and assuming that the closing shall have occurred), (i) the
Company's fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company's existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company's assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
SECTION 3.20. Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
charter documents or the laws of its state of incorporation that is or could
become applicable to the Stockholders as a result of the Stockholders and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Shares and the
Stockholders' ownership of the Shares.
 
SECTION 3.21. No Additional Agreements. The Company does not have any agreement
or understanding with any Stockholders with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.
 
SECTION 3.22. Investment Company. The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
10

--------------------------------------------------------------------------------


 
SECTION 3.23. Disclosure. The Company confirms that neither it nor any person
acting on its behalf has provided any Stockholder or its respective agents or
counsel with any information that the Company believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed within one business days after the Closing. The Company understands
and confirms that the Stockholders will rely on the foregoing representations
and covenants in effecting transactions in securities of the Company. All
disclosure provided to the Stockholders regarding the Company, its business and
the transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 3.24. Information Supplied. None of the information supplied or to be
supplied by the Company for inclusion or incorporation by reference in the
notice that is required to be sent to the stockholders of the Parent pursuant to
Rule 14f-1 (the “14f-1 Notice”) promulgated under the Securities Exchange Act of
1934 (the “Exchange Act”) will, at the date it is first mailed to the Parent’s
stockholders, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.
 
SECTION 3.25. Absence of Certain Changes or Events. Except as disclosed in the
Company Financial Statements or in the Company Disclosure Letter, from December
31, 2006 to the date of this Agreement, the Company has conducted its business
only in the ordinary course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Company or any Company Subsidiary, except changes in the ordinary
course of business that have not caused, in the aggregate, a Company Material
Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Company Material Adverse Effect;
 
(c) any waiver or compromise by the Company or any Company Subsidiary of a
valuable right or of a material debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company or any Company Subsidiary, except in the
ordinary course of business and the satisfaction or discharge of which would not
have a Company Material Adverse Effect;
 
(e) any material change to a material Contract by which the Company or any
Company Subsidiary or any of its respective assets is bound or subject;
 
11

--------------------------------------------------------------------------------


 
(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company or any Company Subsidiary, with respect to any of its material
properties or assets, except liens for taxes not yet due or payable and liens
that arise in the ordinary course of business and do not materially impair the
Company’s or such Company Subsidiary’s ownership or use of such property or
assets;
 
(g) any loans or guarantees made by the Company or any Company Subsidiary to or
for the benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;
 
(h) any alteration of the Company’s method of accounting or the identity of its
auditors;
 
(i) any declaration or payment of dividend or distribution of cash or other
property to Stockholders or any purchase, redemption or agreements to purchase
or redeem any shares of Company Stock;
 
(j) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Company stock option plans; or
 
(k) any arrangement or commitment by the Company or any Company Subsidiary to do
any of the things described in this Section 3.25.
 
SECTION 3.26. No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
 
SECTION 3.27. Foreign Corrupt Practices. Neither the Company, nor any of its
subsidiaries, nor, to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
12

--------------------------------------------------------------------------------


 
ARTICLE IV
 
Representations and Warranties of the Parent
 
The Parent represents and warrants to each of the Stockholders and the Company
that, except as set forth in the reports, schedules, forms, statements and other
documents filed by Parent with the SEC and publicly available prior to the date
of the Agreement (the “Filed Parent SEC Documents”) or in the letter, which will
be delivered by the Parent to the Company and the Stockholders in accordance
with Section 7.09 hereof (the “Parent Disclosure Letter”):
 
SECTION 4.01. Organization, Standing and Power. Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on Parent, a material adverse effect on the ability of Parent to
perform its obligations under this Agreement or on the ability of Parent to
consummate the Transactions (a “Parent Material Adverse Effect”). Parent is duly
qualified to do business in each jurisdiction where the nature of its business
or their ownership or leasing of its properties make such qualification
necessary and where the failure to so qualify would reasonably be expected to
have a Parent Material Adverse Effect. Parent has delivered to the Company true
and complete copies of the certificate or articles of incorporation of Parent,
as amended to the date of this Agreement (as so amended, the “Parent Charter”),
and the Bylaws of Parent, as amended to the date of this Agreement (as so
amended, the “Parent Bylaws”).
 
SECTION 4.02. Subsidiaries; Equity Interests. Parent does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person.
 
SECTION 4.03. Capital Structure. The authorized capital stock of Parent consists
of 500,000,000 shares of Parent Common Stock, $0.001 par value per share, and
10,000,000 shares of preferred stock, $0.001 par value. As of the date hereof
(i) 990,100 shares of Parent Common Stock are issued and outstanding, (ii) no
shares of preferred stock are outstanding and (iii) no shares of Parent Common
Stock or preferred stock are held by Parent in its treasury. Except as set forth
above, no shares of capital stock or other voting securities of Parent were
issued, reserved for issuance or outstanding. All outstanding shares of the
capital stock of Parent are, and all such shares that may be issued prior to the
date hereof will be when issued, duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the General Corporation Law of the State of
Nevada, the Parent Charter, the Parent Bylaws or any Contract to which Parent is
a party or otherwise bound. As of December 31, 2006, Parent had issued a
convertible note in the amount of $99,896 (“Convertible Note”) to Fountainhead
Capital Partners Limited. The Convertible Note bears interest at a rate of 3%
per annum, is due on December 31, 2007 and is convertible by the holder at any
time prior to maturity into a number of shares of Parent Common Stock to be
determined by Parent’s board of directors. The Convertible Note shall have been
fully converted into 702,132 shares of Parent Common Stock pursuant to a
Convertible Note Conversion Agreement with the holder at or prior to the
Closing. Other than the Convertible Note, there are not any bonds, debentures,
notes or other indebtedness of Parent having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Parent Common Stock may vote (“Voting Parent Debt”). Except
as set forth above, as of the date of this Agreement, there are not any options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which Parent is a party
or by which it is bound (i) obligating Parent to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, Parent or
any Voting Parent Debt, (ii) obligating Parent to issue, grant, extend or enter
into any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking or (iii) that give any person the right to receive
any economic benefit or right similar to or derived from the economic benefits
and rights occurring to holders of the capital stock of the Parent. As of the
date of this Agreement, there are not any outstanding contractual obligations of
Parent to repurchase, redeem or otherwise acquire any shares of capital stock of
Parent. Except as set forth in Schedule 4.03, the Parent is not a party to any
agreement granting any securityholder of the Parent the right to cause the
Parent to register shares of the capital stock or other securities of the Parent
held by such securityholder under the Securities Act. The stockholder list to be
provided at closing to the Company shall be a current shareholder list generated
by its stock transfer agent, and such list shall accurately reflect all of the
issued and outstanding shares of the Parent’s Common Stock.
 
13

--------------------------------------------------------------------------------


 
SECTION 4.04. Authority; Execution and Delivery; Enforceability. The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the Transactions have been duly authorized and approved by the Board of
Directors of the Parent and no other corporate proceedings on the part of the
Parent are necessary to authorize this Agreement and the Transactions. This
Agreement constitutes a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with the terms hereof.
 
SECTION 4.05. No Conflicts; Consents.
 
(a) Except as set forth in the Parent Disclosure Letter, the execution and
delivery by Parent of this Agreement, does not, and the consummation of
Transactions and compliance with the terms hereof and thereof will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any Lien upon any of the properties
or assets of Parent under, any provision of (i) Parent Charter or Parent Bylaws,
(ii) any material Contract to which Parent is a party or by which any of its
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 4.05(b), any material Judgment or material Law applicable
to Parent or its properties or assets, other than, in the case of clauses (ii)
and (iii) above, any such items that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Parent Material Adverse
Effect.
 
14

--------------------------------------------------------------------------------


 
(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of a 14f-1 Notice and (B) filing with the SEC of reports under
Sections 13 and 16 of the Exchange Act, and (C) filings under state “blue sky”
laws, as may be required in connection with this Agreement and the Transactions.
 
SECTION 4.06. SEC Documents; Undisclosed Liabilities.
 
(a) Parent has filed all reports, schedules, forms, statements and other
documents required to be filed by Parent with the SEC since December 31, 2006,
pursuant to Sections 13(a), 14 (a) and 15(d) of the Exchange Act (the “Parent
SEC Documents”).
 
(b) As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The consolidated
financial statements of Parent included in the Parent SEC Documents comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principals
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the consolidated financial position of Parent and its consolidated subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods shown (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
(c) Except as set forth in the Filed Parent SEC Documents, Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of Parent or
in the notes thereto. The Parent Disclosure Letter sets forth all financial and
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the parent) due after the date hereof. As
of the date hereof the Parent has total liabilities of less than $10,000, all of
which liabilities shall be paid off at or prior to the Closing and shall in no
event remain liabilities of the Parent, the Company or the Stockholders
following the Closing.
 
15

--------------------------------------------------------------------------------


 
(d) Since the date of the latest audited financial statements included within
the SEC Reports, except as specifically disclosed in the Filed Parent SEC
Documents or the Parent Disclosure Letter, the Parent has not changed its
auditors and the Parent does not have pending before the SEC any request for
confidential treatment of information.
 
SECTION 4.07. Information Supplied. None of the information supplied or to be
supplied by Parent for inclusion or incorporation by reference in the 14f-1
Notice will, at the date it is first mailed to the Parent’s stockholders,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.
 
SECTION 4.08. Absence of Certain Changes or Events. Except as disclosed in the
Filed Parent SEC Documents or in the Parent Disclosure Letter, from the date of
the most recent audited financial statements included in the Filed Parent SEC
Documents to the date of this Agreement, Parent has conducted its business only
in the ordinary course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Parent from that reflected in the Parent SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Parent Material Adverse Effect;
 
(c) any waiver or compromise by the Parent of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Parent, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Parent Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Parent or any of its
assets is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g) any resignation or termination of employment of any officer of the Parent;
 
(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;
 
16

--------------------------------------------------------------------------------


 
(i) any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;
 
(k) any alteration of the Parent’s method of accounting or the identity of its
auditors;
 
(l) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Parent stock option plans; or
 
(m) any arrangement or commitment by the Parent to do any of the things
described in this Section 4.08.
 
SECTION 4.09. Taxes.
 
(a) Parent has timely filed, or has caused to be timely filed on its behalf, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Parent Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, has
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Parent Material Adverse Effect.
 
(b) The most recent financial statements contained in the Filed Parent SEC
Documents reflect an adequate reserve for all Taxes payable by Parent (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements. No deficiency with respect to any Taxes has
been proposed, asserted or assessed against Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.
 
(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of Parent. Parent is not bound by any agreement with
respect to Taxes.
 
SECTION 4.10. Absence of Changes in Benefit Plans. From the date of the most
recent audited financial statements included in the Filed Parent SEC Documents
to the date of this Agreement, there has not been any adoption or amendment in
any material respect by Parent of any collective bargaining agreement or any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of
Parent (collectively, “Parent Benefit Plans”). As of the date of this Agreement
there are not any employment, consulting, indemnification, severance or
termination agreements or arrangements between the Parent and any current or
former employee, officer or director of the Parent, nor does the Parent have any
general severance plan or policy.
 
17

--------------------------------------------------------------------------------


 
SECTION 4.11. ERISA Compliance; Excess Parachute Payments. The Parent does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of Parent.
 
SECTION 4.12. Litigation. Except as disclosed in the Filed Parent SEC Documents
or in the Parent Disclosure Letter, there is no Action which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement or the Shares or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Parent Material Adverse Effect. There has not been, and to the knowledge of the
Parent, there is not pending any investigation by the SEC involving the Parent
or any current or former director or officer of the Parent (in his or her
capacity as such). The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Parent
under the Exchange Act or the Securities Act. Neither the Parent nor any
subsidiary, nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim or violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty.
 
SECTION 4.13. Compliance with Applicable Laws. Except as disclosed in the Filed
Parent SEC Documents or in the Parent Disclosure Letter, Parent is in compliance
with all applicable Laws, including those relating to occupational health and
safety and the environment, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect. Except as set forth in the
Filed Parent SEC Documents or in the Parent Disclosure Letter, Parent has not
received any written communication during the past two years from a Governmental
Entity that alleges that Parent is not in compliance in any material respect
with any applicable Law. The Parent is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Parent
Material Adverse Effect. This Section 4.13 does not relate to matters with
respect to Taxes, which are the subject of Section 4.09.
 
SECTION 4.14. Contracts. The Parent has entered into a Consulting Agreement with
Fountainhead Capital Partners Limited which provides for the payment of $450,000
cash concurrent with the Closing. Other than such payment, this Agreement does
not provide for any rights or obligations which survive the Closing. With this
exception and except as disclosed in the Parent Filed SEC Documents, there are
no Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Parent taken
as a whole. Parent is not in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Parent Material Adverse Effect.
 
18

--------------------------------------------------------------------------------


 
SECTION 4.15. Title to Properties. Parent has good title to, or valid leasehold
interests in, all of its properties and assets used in the conduct of its
businesses. All such assets and properties, other than assets and properties in
which the Parent has leasehold interests, are free and clear of all Liens other
than those set forth in the Parent Disclosure Letter and except for Liens that,
in the aggregate, do not and will not materially interfere with the ability of
the Parent to conduct business as currently conducted. Parent has complied in
all material respects with the terms of all material leases to which it is a
party and under which it is in occupancy, and all such leases are in full force
and effect. Parent enjoys peaceful and undisturbed possession under all such
material leases.
 
SECTION 4.16. Intellectual Property. Parent owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Parent taken as a whole. The
Parent Disclosure Letter sets forth a description of all Intellectual Property
Rights which are material to the conduct of the business of the Parent taken as
a whole. Except as set forth in the Parent Disclosure Letter no claims are
pending or, to the knowledge of the Parent, threatened that the Parent is
infringing or otherwise adversely affecting the rights of any person with regard
to any Intellectual Property Right. To the knowledge of the Parent, no person is
infringing the rights of the Parent with respect to any Intellectual Property
Right.
 
SECTION 4.17. Labor Matters. There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.
 
SECTION 4.18. Market Makers. The Parent has at least two market makers for its
common shares and such market makers have obtained all permits and made all
filings necessary in order for such market makers to continue as market makers
of the Parent.
 
SECTION 4.19. Transactions With Affiliates and Employees. Except as set forth in
the Filed Parent SEC Documents and Parent Disclosure Letter, none of the
officers or directors of the Parent and, to the knowledge of the Parent, none of
the employees of the Parent is presently a party to any transaction with the
Parent or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parent, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
19

--------------------------------------------------------------------------------


 
SECTION 4.20. Internal Accounting Controls. The Parent maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Parent has established disclosure controls and
procedures for the Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent is made known to the
officers by others within those entities. The Parent's officers have evaluated
the effectiveness of the Parent's controls and procedures. Since December 31,
2005, there have been no significant changes in the Parent’s internal controls
or, to the Parent's knowledge, in other factors that could significantly affect
the Parent's internal controls.
 
SECTION 4.21. Solvency. Based on the financial condition of the Parent as of the
closing date (and assuming that the closing shall have occurred), (i) the
Parent's fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Parent's existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Parent's assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Parent, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Parent, together with the proceeds the Parent would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Parent does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
SECTION 4.22. Application of Takeover Protections. The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent's
charter documents or the laws of its state of incorporation that is or could
become applicable to the Stockholders as a result of the Stockholders and the
Parent fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Shares and the
Stockholders' ownership of the Shares.
 
SECTION 4.23. No Additional Agreements. The Parent does not have any agreement
or understanding with the Stockholders with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.
 
SECTION 4.24. Investment Company. The Parent is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
20

--------------------------------------------------------------------------------


 
SECTION 4.25. Disclosure. The Parent confirms that neither it nor any person
acting on its behalf has provided any Stockholder or its respective agents or
counsel with any information that the Parent believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed within one business days after the Closing. The Parent understands and
confirms that the Stockholders will rely on the foregoing representations and
covenants in effecting transactions in securities of the Parent. All disclosure
provided to the Stockholders regarding the Parent, its business and the
transactions contemplated hereby, furnished by or on behalf of the Parent
(including the Parent’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 4.26. Certain Registration Matters. Except as specified in the Parent
Disclosure Letter and Filed Parent SEC Documents and except for registration
rights granted to Stephen Siedow, Thomas W. Colligan, La Pergola Investments
Limited, Fountainhead Investments, Inc., Gaha Ventures LLC, G4, LLC and
Fountainhead Capital Partners Limited (pursuant to a Convertible Note Conversion
Agreement), the Parent has not granted or agreed to grant to any person any
rights (including “piggy-back” registration rights) to have any securities of
the Parent registered with the SEC or any other governmental authority that have
not been satisfied.
 
SECTION 4.27. Listing and Maintenance Requirements. The Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Parent Stock on the trading market on which the Parent Stock are
currently listed or quoted. The issuance and sale of the Shares under this
Agreement does not contravene the rules and regulations of the trading market on
which the Parent Stock are currently listed or quoted, and no approval of the
stockholders of the Parent is required for the Parent to issue and deliver to
the Stockholders the Shares contemplated by this Agreement.
 
SECTION 4.28. No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Parent, its subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Parent under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Parent of its Common Stock and which has not been
publicly announced.
 
SECTION 4.29. Foreign Corrupt Practices. Neither the Parent, nor any of its
subsidiaries, nor, to the Parent’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Parent or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Parent
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
21

--------------------------------------------------------------------------------


 
ARTICLE V

 
Deliveries
 
SECTION 5.01. Deliveries of the Stockholders.
 
(a) Concurrently herewith each Stockholder is delivering to the Parent this
Agreement executed by the Stockholder.
 
(b) At or prior to the Closing, each Stockholder shall deliver to the Parent:
 
(i) certificates representing its Company Stock; and
 
(ii) duly executed stock powers for transfer by the Stockholder of its Company
Stock to the Parent.
 
SECTION 5.02. Deliveries of the Parent.
 
(a) Concurrently herewith, the Parent is delivering:
 
(i) to each Stockholder and to the Company, a copy of this Agreement executed by
Parent;
 
(ii) to the Company, a certificate from the Parent, signed by its Secretary or
Assistant Secretary certifying that the attached copies of the Parent Charter,
Parent Bylaws and resolutions of the Board of Directors of the Parent approving
the Agreement and the Transactions, are all true, complete and correct and
remain in full force and effect;
 
(b) At or prior to the Closing, the Parent shall deliver:
 
(i) to the Company, a letter of resignation of Thomas W. Colligan from all
offices he holds with the Parent effective upon the Closing and from his
position as a director of the Parent that will become effective upon the 10th
day following the mailing by the Parent to its stockholders the 14f-1 Notice;
 
(ii) to the Company, evidence of the election of Peter Wang, as a director and
as the Chairman and Chief Executive Officer of the Parent effective upon the
Closing;
 
22

--------------------------------------------------------------------------------


 
(iii) to the Company, such pay-off letters and releases relating to liabilities
as the Company shall request and such pay-off letters and releases shall be in
form and substance satisfactory to the Company;
 
(iv) to the Company the results of UCC, judgment lien and tax lien searches with
respect to the Parent, the results of which indicate no liens on the assets of
the Parent;
 
(v) to the Company, originals or certified copies of all existing corporate
records, accounting books and records (including without limitation, journals,
schedules, work papers, breakdowns, software records), lists of bank accounts
and signatories thereon, locations of safe deposit boxes with a list of
signatories, the name, address, contact numbers and contact persons of the
Parent’s current independent auditors and controller and chief financial
officer, and all other administrative and financial documentation, files,
records of the Parent; and
 
(c) At or within 5 business days following the Closing, the Parent shall
deliver:
 
(i) to each Stockholder, certificates representing the new shares of Parent
Common Stock issued to such Stockholder as set forth on Exhibit A; and
 
(ii) to the Company, consent letters of the accounting firms of Parent
confirming each such firm’s respective consent to the use by the Parent of
reports prepared by such firm regarding the financial statements of the Parent
in all future registration statements filed with the SEC.
 
SECTION 5.03. Deliveries of the Company.
 
(a) Concurrently herewith, the Company is delivering to the Parent:
 
(i) this Agreement executed by Company; and
 
(ii) a certificate from the Company, signed by its authorized officer certifying
that the attached copies of the Company Constituent Instruments and resolutions
of the Board of Directors of the Company approving the Agreement and the
Transactions are all true, complete and correct and remain in full force and
effect.
 
(b) At or prior to the Closing, the Company shall deliver:
 
(i) To the Parent, a form of Current Report on Form 8-K, which is substantially
in the form to be filed, which includes the financial statements and pro forma
financial statements required by the Form 8-K for a reverse merger - shell
transaction, together with a signed audit report of the independent accountants
for the Company.
 
23

--------------------------------------------------------------------------------


 
ARTICLE VI
 
Conditions to Closing


SECTION 6.01. Stockholder and Company Conditions Precedent. The obligations of
the Stockholders and the Company to enter into and complete the Closing is
subject, at the option of the Stockholders and the Company, to the fulfillment
on or prior to the Closing Date of the following conditions.
 
(a) Representations and Covenants. The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date. The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.
The Parent shall have delivered to the Stockholders and the Company, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or any Stockholders, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent or the Company.
 
(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since December 31, 2006 which
has had or is reasonably likely to cause a Parent Material Adverse Effect.
 
(d) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of the Company and the Parent, on a fully-diluted basis, as
indicated on a schedule to be delivered by the Parties at or prior to the
Closing, shall be acceptable to the Stockholders in their sole and absolute
discretion.
 
(e) SEC Reports. The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date. The Parent shall have filed the Annual Report for the fiscal
year ended December 31, 2006 with the SEC.
 
(f) OTCBB Quotation. The Parent shall have maintained its status as a Company
whose common stock is quoted on the Over-the-Counter Bulletin Board and no
reason shall exist as to why such status shall not continue immediately
following the Closing.
 
24

--------------------------------------------------------------------------------


 
(g) Deliveries. The deliveries specified in Section 5.02 shall have been made by
the Parent.
 
(h) No Suspensions of Trading in Parent Stock; Listing. Trading in the Parent
Stock shall not have been suspended by the SEC or any trading market (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement, and the Parent Stock shall have been at
all times since such date listed for trading on a trading market.
 
(i) Satisfactory Completion of Due Diligence. The Company and the Stockholders
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Stockholders in their sole and absolute discretion.
 
(j) Delivery of Audit Report and Financial Statements. The Company shall have
completed the Company Financial Statements and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board relating to the fiscal years ended June 30, 2005 and
2006.
 
(k) Completion of Financing. The Financing (as defined in Section 7.12 below)
shall have been completed or shall be completed simultaneously with the Closing.
 
(l) Delivery of PRC Legal Opinion. The Company shall have received an opinion
from its legal counsel in the People’s Republic of China that is otherwise
satisfactory to the Company, the Stockholders, the Parent and the investors
investing in the Financing.
 
(m) Agreement as to Exchange Ratio. The Company and the Stockholders shall have
agreed with the Parent regarding the exchange ratio of shares of Parent Stock
for Shares of Company Stock and each of the Parties shall have mutually agreed
on the completion of Exhibit A hereto.
 
(n) Conversion of Note. The Parent shall have entered into the Convertible Note
Conversion Agreement with Fountainhead Capital Partners Limited.
 
(o) Consulting Agreement. The Parent shall have entered into the Consulting
Agreement with Fountainhead Capital Partners Limited.
 
SECTION 6.02. Parent Conditions Precedent. The obligations of the Parent to
enter into and complete the Closing is subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.
 
(a) Representations and Covenants. The representations and warranties of the
Stockholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Stockholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Stockholders and the Company on or prior to the Closing Date. The Company
shall have delivered to the Parent, if requested, a certificate, dated the
Closing Date, to the foregoing effect.
 
25

--------------------------------------------------------------------------------


 
(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Parent.
 
(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since December 31, 2006 which
has had or is reasonably likely to cause a Company Material Adverse Effect.
 
(d) Deliveries. The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Stockholders and the Company, respectively.
 
(e) Audited Financial Statements and Form 10 Disclosure. The Company shall have
provided the Parent and the Stockholders with reasonable assurances that the
Parent will be able to comply with its obligation to file a current report on
Form 8-K within one (1) business days following the Closing containing the
requisite audited consolidated financial statements of the Company and the
requisite Form 10-type disclosure regarding the Company.
 
(f) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of the Company and the Parent, on a fully-diluted basis, as
indicated on a schedule to be delivered by the Parties at or prior to the
Closing, shall be acceptable to the Parent in its sole and absolute discretion.
 
(g) Satisfactory Completion of Due Diligence. The Parent shall have completed
its legal, accounting and business due diligence of the Company and the
Stockholders and the results thereof shall be satisfactory to the Parent in its
sole and absolute discretion.
 
(h) Delivery of Audit Report and Financial Statements. The Company shall have
completed the Company Financial Statements and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board relating to the fiscal years ended December 31, 2006
and December 31, 2005. The form and substance of the Financial Statements shall
be satisfactory to the Parent in its sole and absolute discretion.
 
26

--------------------------------------------------------------------------------


 
(i) Completion of Financing. The Financing (as defined in Section 7.12 below)
shall have been completed or shall be completed simultaneously with the Closing.
 
(j) Delivery of PRC Legal Opinion. The Parent shall have received an opinion
from the Company’s legal counsel in the People’s Republic of China that is
otherwise satisfactory to the Company, the Stockholders, the Parent and the
investors investing in the Financing.
 
(k) Agreement as to Exchange Ratio. The Company and the Stockholders shall have
agreed with the Parent regarding the exchange ratio of shares of Parent Stock
for Shares of Company Stock and each of the Parties shall have mutually agreed
on the completion of Exhibit A hereto.
 
(l) Registration Rights Agreement. The Company shall have entered into a
registration rights agreement with such parties as indicated by the Parent and
the form and substance of such registration rights agreement shall be reasonably
satisfactory to the Parent.
 
(m) Indemnification Agreement. Parent shall have entered into the
Indemnification Agreement with Thomas W. Colligan.
 
ARTICLE VII
 
Covenants


SECTION 7.01. Preparation of the 14f-1 Notice; Blue Sky Laws 
 
(a) As soon as possible following the Closing and in any event, within two
business days thereafter, the Company and Parent shall prepare and file with the
SEC the 14f-1 Notice in connection with the consummation of this Agreement. The
Parent shall cause the 14f-1 Notice to be mailed to the Parent’s stockholders as
promptly as practicable thereafter.
 
(b) Parent shall take any action (other than qualifying to do business in any
jurisdiction in which it is not now so qualified) required to be taken under any
applicable state securities laws in connection with the issuance of Parent Stock
in connection with this Agreement.
 
SECTION 7.02. Public Announcements. Parent and the Company will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange.
 
27

--------------------------------------------------------------------------------


 
SECTION 7.03. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 7.04. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
 
SECTION 7.05. Conduct of Business.  During the period from the date hereof
through the Closing Date, Parent and the Company shall carry on their respective
businesses in the ordinary and usual course consistent with past practice.
 
SECTION 7.06. Exclusivity. The Parent shall not (i) solicit, initiate, or
encourage the submission of any proposal or offer from any person relating to
the acquisition of any capital stock or other voting securities of the Parent,
or any assets of the Parent (including any acquisition structured as a merger,
consolidation, share exchange or other business combination), (ii) participate
in any discussions or negotiations regarding, furnish any information with
respect to, assist or participate in, or facilitate in any other manner any
effort or attempt by any person to do or seek any of the foregoing, or (iii)
take any other action that is inconsistent with the Transactions and that has
the effect of avoiding the Closing contemplated hereby. The Parent shall notify
the Company immediately if any person makes any proposal, offer, inquiry, or
contact with respect to any of the foregoing.
 
SECTION 7.07. Filing of 8-K and Press Release. Parent shall file, within one
business day of the Closing Date, a current report on Form 8-K and attach as
exhibits all relevant agreements with the SEC disclosing the terms of this
Agreement and other requisite disclosure regarding the Transactions and
including the requisite audited consolidated financial statements of the Company
and the requisite Form 10 disclosure regarding the Company. In addition, the
Parent shall issue a press release prior to 9:30 a.m. (New York Time) on the
business day following the Closing Date, announcing the closing of the
transaction.
 
SECTION 7.08. Furnishing of Information. As long as any Stockholder owns the
Shares, the Parent covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Parent after the date hereof pursuant to the Exchange Act. As long
as any Stockholder owns Shares, if the Parent is not required to file reports
pursuant to such laws, it will prepare and furnish to the Stockholders and make
publicly available in accordance with Rule 144(c) promulgated by the SEC
pursuant to the Securities Act, such information as is required for the
Stockholder to sell the Shares under Rule 144. The Parent further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.
 
28

--------------------------------------------------------------------------------


 
SECTION 7.09. Preparation of Disclosure Letters. The Parties acknowledge and
agree that (i) neither the Company nor the Parent has yet delivered the Company
Disclosure Letter or the Parent Disclosure Letter, respectively, and (ii) none
of the Company, the Stockholders nor the Parent has completed its respective due
diligence investigation of the Parent or the Company and the Stockholders,
respectively, nor has any of them been provided with copies of, nor had an
opportunity to review, the items to be referred to on the Company Disclosure
Letter or the Parent Disclosure Letter. The Company and the Stockholders shall
deliver to the Parent the Company Disclosure Letter and the Parent shall deliver
to the Company and the Stockholders the Parent Disclosure Letter, including
copies of all agreements, and other documents referred to thereon, in final form
within at least 10 business days prior to the Closing. The Parent, on the one
hand, and the Company and the Stockholders, on the other hand, shall have 10
business days following delivery of the Company Disclosure Letter and the Parent
Disclosure Letter, along with all related agreements and other documents
referred to thereon, respectively, in which to terminate this Agreement if the
Parent or the Company and the Stockholders, as the case may be, object to any
information contained in such disclosure letters or the contents of any such
agreement or other document and the Parties cannot agree on mutually
satisfactory modifications thereto.
 
SECTION 7.10. Access. Each Party shall permit representatives of each other
Party to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.
 
SECTION 7.11. Preservation of Business. From the date of this Agreement until
the Closing Date, each of the Company and the Parent shall operate only in the
ordinary and usual course of business consistent with past practice (provided,
however, that Parent shall not issue any securities without the prior written
consent of the Company), and shall use reasonable commercial efforts to (a)
preserve intact its respective business organization, (b) preserve the good will
and advantageous relationships with customers, suppliers, independent
contractors, employees and other Persons material to the operation of its
respective business, and (c) not permit any action or omission which would cause
any of its respective representations or warranties contained herein to become
inaccurate or any of its respective covenants to be breached in any material
respect.
 
SECTION 7.12. Financing. Parent shall use commercially reasonable efforts to
raise at least $12 million in an equity financing transaction on terms that are
satisfactory to the Company and the Stockholders (the “Financing”), which
Financing shall be consummated simultaneously with the Closing.
 
SECTION 7.13 Legal Opinion re: Transfers of Certain Parent Shares. Any legal
opinion required to be rendered in connection with any transfer of the Parent’s
shares held by La Pergola Investments Limited, Fountainhead Investments, Inc.,
Gaha Ventures, LLC, G4, LLC, Stephen Siedow and Fountainhead Capital Partners
Limited (including but not limited to shares issuable on the conversion of the
Convertible Note) shall be rendered by Robert L. B. Diener or his duly-appointed
designee.
 
29

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
Miscellaneous
 
SECTION 8.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to the Parent, to:


Equicap, Inc.
c/o Robert L. B. Diener
122 Ocean Park Blvd., Suite 307
Santa Monica, CA 90405
Facsimile: +1 (310) 362-8887-


If to the Company, to:
 
Usunco Automotive Limited
10510 Hillsboro Road
Santa Ana, CA 92705
Attention: Jason LuExecutive Director
Facsimile: +1(909) 697-2111
 
If to Stockholders at the addresses set forth in Exhibit A hereto.
 
with a copy to:
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue, 19th Floor
New York, NY 10174
Attention: Andrew D. Hudders, Esq.
Facsimile: (212) 818-8614
 
SECTION 8.02. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Parent and the Stockholders holding a majority of the Shares. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either Party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Stockholder to amend or
consent to a waiver or modification of any provision of any transaction document
unless the same consideration is also offered to all Stockholders who then hold
Shares.
 
30

--------------------------------------------------------------------------------


 
SECTION 8.03. Termination.
 
(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(i) The Company, the Stockholders and the Parent may terminate this Agreement by
mutual written consent at any time prior to the Closing;
 
(ii) The Parent may terminate this Agreement by giving written notice to the
Company and the Stockholders at any time prior to the Closing (A) in the event
the Company or any of the Stockholders have breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, the Parent has notified the Company and/or the Stockholders of
the breach, and the breach has continued without cure for a period of twenty
days after the notice of breach, or (B) if the Closing shall not have occurred
on or before March 16, 2007 by reason of the failure of any condition precedent
under Section 6.02 hereof (unless the failure results primarily from the Parent
itself breaching any representation, warranty, or covenant contained in this
Agreement); and
 
(iii) The Company may terminate this Agreement by giving written notice to the
Parent at any time prior to the Closing (A) in the event the Parent has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, the Company has notified the Parent of the breach, and
the breach has continued without cure for a period of twenty days after the
notice of breach or (B) if the Closing shall not have occurred on or before
March 16, 2007, by reason of the failure of any condition precedent under
Section 6.01 hereof (unless the failure results primarily from the Company or
the Stockholders themselves breaching any representation, warranty, or covenant
contained in this Agreement).
 
(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 8.03(a) above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party.
 
SECTION 8.04. Replacement of Securities. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Parent shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Parent of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Parent may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
31

--------------------------------------------------------------------------------


 
SECTION 8.05. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Stockholders, Parent and the Company will be entitled to specific performance
under this Agreement. The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
SECTION 8.06. Independent Nature of Stockholders' Obligations and Rights. The
obligations of each Stockholder under this Agreement are several and not joint
with the obligations of any other Stockholder, and no Stockholder shall be
responsible in any way for the performance of the obligations of any other
Stockholder under this Agreement. The decision of each Stockholder to acquire
Shares pursuant to this Agreement has been made by such Stockholder
independently of any other Stockholder. Nothing contained herein, and no action
taken by any Stockholder pursuant hereto, shall be deemed to constitute the
Stockholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Stockholders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated herein. Each Stockholder acknowledges that no other Stockholder has
acted as agent for such Stockholder in connection with making its investment
hereunder and that no Stockholder will be acting as agent of such Stockholder in
connection with monitoring its investment in the Shares or enforcing its rights
under this Agreement. Each Stockholder shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Stockholder
to be joined as an additional party in any proceeding for such purpose. Each of
the Company and Parent acknowledge that each of the Stockholders has been
provided with this same Agreement for the purpose of closing a transaction with
multiple Stockholders and not because it was required or requested to do so by
any Stockholder.
 
SECTION 8.07. Limitation of Liability. Notwithstanding anything herein to the
contrary, each of the Parent and the Company acknowledge and agree that the
liability of a Stockholder arising directly or indirectly, under any transaction
document of any and every nature whatsoever shall be satisfied solely out of the
assets of such Stockholder, and that no trustee, officer, other investment
vehicle or any other affiliate of such Stockholder or any investor, shareholder
or holder of shares of beneficial interest of such Stockholder shall be
personally liable for any liabilities of such Stockholder.
 
SECTION 8.08. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.
 
SECTION 8.09. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
32

--------------------------------------------------------------------------------


 
SECTION 8.10. Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
SECTION 8.11. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Company Disclosure Letter and the Parent Disclosure Letter,
(a) constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.
 
SECTION 8.12. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent the laws of Nevada are mandatorily applicable to
the Transactions.
 
SECTION 8.13. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
[Signature Page Follows]
 
33

--------------------------------------------------------------------------------



The Parties hereto have executed and delivered this Share Exchange Agreement as
of the date first above written.
 
The Parent:

       
EQUICAP, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Thomas W. Colligan   Title: CEO and President

 
The Company:

       
USUNCO AUTOMOTIVE LIMITED
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Peter Wang   Title: Chairman and President

 
[Stockholder Share Exchange Agreement Signature Pages Follow]
 
[Signature Page to Share Exchange Agreement]
 

--------------------------------------------------------------------------------


 
The undersigned Stockholder hereby executes this Share Exchange Agreement as of
the date first above written.
 

             
For Individuals:
              /s/ Phillip Widmann    

--------------------------------------------------------------------------------

Print Name Above      
 
 
     

--------------------------------------------------------------------------------

Sign Name Above

 

              /s/ Ruth Kirschner    

--------------------------------------------------------------------------------

Print Name Above      
 
 
     

--------------------------------------------------------------------------------

Sign Name Above

 

              /s/ Thomas Hsu    

--------------------------------------------------------------------------------

Print Name Above      
 
 
     

--------------------------------------------------------------------------------

Sign Name Above

 

              /s/ Gong Chen     

--------------------------------------------------------------------------------

Print Name Above      
 
 
     

--------------------------------------------------------------------------------

Sign Name Above

 

              /s/ Jason Lu    

--------------------------------------------------------------------------------

Print Name Above      
 
 
     

--------------------------------------------------------------------------------

Sign Name Above

 
[Signature Page to Share Exchange Agreement]
 

--------------------------------------------------------------------------------


 

       
For Entities:
 
SOLARIS CAPITAL LIMITED
 
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:

 

       
KARMEN EQUITIES LIMITED.
 
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:

 

       
SINOQUEST MANAGEMENT LTD.
 
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:

 

       
SIJ HOLDING LTD.
 
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:


[Signature Page to Share Exchange Agreement]
 

--------------------------------------------------------------------------------



EXHIBIT A


Shareholders of Usunco Automotive Limited
 
As of the date of this Agreement, this Exhibit A shall only contain the name and
address of each Stockholder and the number of shares of Company Stock held by
each stockholder. Prior to the Closing, this Exhibit A shall be amended in a
manner that is satisfactory to all of the Parties so that the missing
information is provided.
 
Name and Address of Stockholder
 
Tax ID Number of Stockholder (if Applicable)
 
Number of Shares of Company Stock Being Exchanged
 
Percentage of Total Company Shares Represented By Shares Being Exchanged
 
Number of Shares of Parent Stock to be Received by Stockholder
 
 
Phillip Widmann
10510 Hillsboro Road
Santa Ana, CA 92705
         

6,826
   

15.0

%
 

2,690,397
 
 
Solaris Capital Limited
7 New Road, Belize City
Belize
         

1,840
   

4.0

%
 

732,217
 
 
Ruth Kirschner
22681 Oak Grove Ave.
Aliso Viejo, CA 92656
         

644
   

1.0

%
 

253,826
 
 
Thomas Hsu
4031 Via de la Paz
Oceanside, CA 92057
         

644
   

1.0

%
 

253,826
 
 
Karmen Equities Limited
Suite 504 Hollywood Centre
233 Hollywood Road Central
Hong Kong
         

491
   

1.0

%
 

193,523
 
 
Gong Chen
210 East 85th Street
Suite 16
New York, NY 10028
         

460

   

1.0


%

 

181,304
 

 

--------------------------------------------------------------------------------


 
Name and Address of Stockholder
 
Tax ID Number of Stockholder (if Applicable)
 
Number of Shares of Company Stock Being Exchanged
 
Percentage of Total Company Shares Represented By Shares Being Exchanged
 
Number of Shares of Parent Stock to be Received by Stockholder
 

Sinoquest Management Ltd
75 Shuguang Lu, Building B
Hangzhou, 310007 P.R.C.
         

15,640
   

34.0

%
 

6,164,343
 
 
Jason Lu
7531 Wynstone Place
Fontana, CA 92336
         

13,046
   

28.0

%
 

5,141,945
 
 
SIJ Holding Ltd.
75 Shuguang Lu, Building B
Hangzhou, 310007 P.R.C.
         

6,900
   

15.0

%
 

2,719,563
 
TOTAL:
         
46,491
   
100
%
 
18,330,944
 




--------------------------------------------------------------------------------


 